 

Exhibit 10.19

Equillium, Inc.

 

January 19, 2018

Christine Zedelmayer

12463 Rancho Bernardo Rd, Suite 127

San Diego, CA 92128

 

Re:

Employment Terms

 

Dear Christine:

 

Equillium, Inc. (the “Company”) is pleased to offer you the position of Vice
President of Operations on the following terms.

 

You will report to the Chief Executive Officer. Your home office will be at our
offices located  in La Jolla, California, and you may also be required to work
at other offices and locations from time to time as required to perform your job
duties. The Company may change your position, duties and work location from time
to time in its discretion.

 

The Company’s regular business hours are from 8:00 a.m. to 5:00 p.m., Monday
through Friday. As an exempt salaried employee, you will be expected to work
additional hours, including evenings and weekends, as required to perform your
job duties, and you will not be eligible for overtime pay.

 

Your base salary will be at the annualized rate of $230,000, less required and
designated payroll deductions and withholdings, paid semi-monthly.

 

You will be eligible to earn an annual discretionary performance-based bonus at
an annual target amount of thirty percent (30%) of your then current base
salary, based on the attainment of individual and Company objectives to be
determined and approved by the Company. The Company’s payment, and the amount,
of any such bonus shall be in the sole discretion of the Company. No amount of
bonus is guaranteed, and, in addition to the other  conditions  for earning any
such bonus, you must remain an employee in good standing of the Company on the
date the bonus is determined and paid.

 

Pursuant to the Company’s equity incentive plan (“Equity Plan”) and subject to
approval by the Company’s Board of Directors (the “Board”), you will be provided
with stock option awards to purchase shares of the Company’s common stock (the
“Options”) equal to 0.5% of the Company’s outstanding shares at the time of the
Options grant, at the sole discretion of the Board. The Options will have a per
share exercise price at no less than the fair market value of the Company’s
common stock as of the date of grant as determined by the Board, and will be
governed in full by the terms and conditions of the Equity Plan and your
associated stock option agreements.

You will be eligible to participate in the Company’s standard employee benefits
(pursuant to the terms and conditions of the benefit plans and applicable
policies), as they may be terminated or changed from time to time within the
Company’s discretion.

150708522 v

--------------------------------------------------------------------------------

 

 

As a Company employee, you will be expected to comply with Company policies and
procedures, which will be provided to you. As a condition of employment, you
must read, sign and comply with the enclosed Employee Confidential Information
and Invention Assignment Agreement (“Confidential Information Agreement”),
which, among other provisions, prohibits any unauthorized use or disclosure of
Company proprietary, confidential or trade secret information.

 

In your work for the Company, you will be prohibited from using or disclosing
any confidential, proprietary or trade secret information or other property of
any former employer or third party to whom you have an obligation of
confidentiality. Rather, you will be required to use only information that is
generally known and used by persons with training and experience comparable to
your own, is common knowledge in the industry or otherwise legally in the public
domain, or is otherwise provided or developed by the Company. You agree that you
will not bring onto Company premises or use in your work for the Company any
confidential, proprietary or trade secret information or other property
belonging to any former employer or third party that you are not authorized to
use and disclose. You represent further that you have disclosed to the Company
in writing any agreement you may have with any third party (e.g., a former
employer) that may limit your ability to perform your duties to the Company, or
that could present  a conflict of interest with the Company, including but not
limited to disclosure (and a copy) of any contractual restrictions on
solicitations or competitive activities. By accepting employment with the
Company, you are representing that you will be able to perform your job duties
within these parameters, and that you are not in unauthorized possession or
control of any confidential, proprietary or trade secret information or other
property of any former employer or third party.

 

Your employment relationship with the Company will be at will. You may terminate
your employment with the Company at any time and for any reason whatsoever
simply by notifying the Company. Likewise, the Company may terminate your
employment at any time, with or without cause or advance notice. Your employment
at-will status can only be changed in a written agreement signed by you and the
Board of Directors of the Company.

 

As required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States. Additionally, this offer is subject to
you providing satisfactory professional references to the Company. Further, this
offer is conditioned on completion, with results satisfactory to the Company, of
a required pre-employment background check. You must timely provide all
information and documents required to complete that process.

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this letter agreement,
your employment with the Company, or the termination of your employment with the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS, Inc. (“JAMS”) or its successors by a
single arbitrator. The arbitration will be held in San Diego, California, or
such other location as then-agreed by the parties. Both you and the Company
acknowledge that by agreeing to this arbitration procedure, you each waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. Any such arbitration proceeding will be governed by
JAMS’ then applicable rules and procedures for employment disputes, which can be
found at

150708522 v

--------------------------------------------------------------------------------

 

http://www.jamsadr.com/rules-clauses/ and which will be provided to you upon
request. In any such proceeding, the arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. You and the Company each shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law. Nothing in this Agreement is intended to prevent either the
Company or you from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.
The Company shall pay all filing fees in excess of those which would be required
if the dispute were decided in a court of law, and shall pay the arbitrator’s
fees and any other fees or costs unique to arbitration. Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.

 

This letter agreement, together with your Confidential Information Agreement,
will form the complete and exclusive statement of your employment agreement with
the Company. The terms in this letter agreement supersede any other agreements,
promises or representations made to you by anyone, whether oral or written,
regarding the subject matters hereof. This letter agreement cannot be changed
except in a written agreement signed by you and the Board of Directors of the
Company, with the exception of those changes expressly reserved to the Company’s
discretion in this letter agreement. This letter agreement is governed by the
laws of the state of California, without reference to conflicts of law
principles. If any provision of this letter agreement shall be held invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
affect the other provisions of this letter agreement, and such provision will be
reformed, construed and enforced so as to render it valid and enforceable
consistent with the general intent of the parties insofar as possible under
applicable law. With respect to the enforcement of this letter agreement, no
waiver of any right hereunder shall be effective unless it is in writing.

 

Please sign and date this letter and the enclosed Confidential Information
Agreement, and return them to me if you decide to accept employment with the
Company under the terms described above. If you accept our offer, we would like
you to no later than February 1, 2018.

 

We look forward to your favorable reply and to a productive and enjoyable
working relationship. Sincerely,

/s/ Daniel M. Bradbury

Chief Executive Officer

Accepted:

 

 

 

 

January 25, 2018

/s/ Christine Zedelmayer

 

Date

 

Attachments: Employee Confidential Information and Inventions Assignment
Agreement

150708522 v